     Case 8:21-bk-10525-ES        Doc 17 Filed 03/10/21 Entered 03/10/21 12:29:35          Desc
                                   Main Document    Page 1 of 7


1    RON BENDER (SBN 143364)
     JULIET Y. OH (SBN 211414)
2    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
3    10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
4    Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
5    Email: RB@LNBYB.COM; JYO@LNBYB.COM
6    Proposed Attorneys for Chapter 11 Debtor and
     Debtor-in-Possession
7

8
                            UNITED STATES BANKRUPTCY COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                      SANTA ANA DIVISION
11

12

13   In re:                                         Case No.: 8:21-bk-10525-ES
14
     THE SOURCE HOTEL, LLC, a                       Chapter 11
15   California limited liability company,
                                                    NOTICE OF APPLICATION OF DEBTOR
16            Debtor and Debtor in Possession.      AND DEBTOR IN POSSESSION TO
                                                    EMPLOY LEVENE, NEALE, BENDER,
17                                                  YOO & BRILL L.L.P. AS BANKRUPTCY
18                                                  COUNSEL

19                                                  [No Hearing Required – Local Bankruptcy Rule
                                                    2014-1(b)]
20

21

22

23

24

25

26
27
28
                                                     1
     Case 8:21-bk-10525-ES         Doc 17 Filed 03/10/21 Entered 03/10/21 12:29:35                  Desc
                                    Main Document    Page 2 of 7


1           PLEASE TAKE NOTICE that The Source Hotel, LLC, a California limited liability

2    company (the “Debtor”), the debtor and debtor in possession in the above-captioned chapter 11

3    bankruptcy case, has filed an application (the “Application”) for Court approval of the Debtor’s

4    employment of Levene, Neale, Bender, Yoo & Brill L.L.P. (“LNBYB”) as bankruptcy counsel,

5    effective as of February 26, 2021 (the date that the Debtor filed its voluntary chapter 11 petition),

6    upon the terms and conditions described below and in the Application.

7           PLEASE TAKE FURTHER NOTICE that the Debtor is the developer of a full-service

8    seven-story hotel with 178 rooms in the City of Buena Park, County of Orange, State of

9    California (the “Hotel”), which will include conference rooms, an executive lounge, fitness

10   center, restaurant, bars, and cleaning services. The Hotel is part of a larger 12.8-acre mixed-use

11   development project, which includes a 400,000 square-foot retail center and a 50,000 square-foot

12   seven-story office building which were completed in 2016. The Debtor does not own the real

13   property on which the Hotel is being constructed, but is a lessee pursuant to a 99-year ground

14   lease for such real property with the Debtor’s affiliate, The Source at Beach, LLC.

15          PLEASE TAKE FURTHER NOTICE that LNBYB will bill its time for its

16   representation of the Debtor on an hourly basis in accordance with LNBYB’s standard hourly

17   billing rates, and will seek reimbursement of expenses in accordance with the rates set forth in the

18   guidelines promulgated by the Office of the United States Trustee.

19          PLEASE TAKE FURTHER NOTICE that, to the best of LNBYB’s knowledge and

20   based upon the Declaration of Juliet Y. Oh, Esq. submitted in support of the Application, LNBYB

21   and all attorneys associated with LNBYB who expect to render services in the Debtor’s case are

22   “disinterested persons” as that term is defined in Section 101(14) of the Bankruptcy Code, and do

23   not hold or represent any interest adverse to the Debtor or its bankruptcy estate. To the best of

24   LNBYB’s knowledge, LNBYB has no prior connection with the Debtor, any creditor of the

25   Debtor or its estate, or any other party in interest in the Debtor’s case, or their respective attorneys

26   or accountants, the United States Trustee or any person employed by the United States Trustee.
27
28
                                                        2
     Case 8:21-bk-10525-ES        Doc 17 Filed 03/10/21 Entered 03/10/21 12:29:35                Desc
                                   Main Document    Page 3 of 7


1           PLEASE TAKE FURTHER NOTICE that LNBYB agreed to accept a retainer in the total

2    sum of $100,000.00 for legal services in contemplation of and in connection with the Debtor’s

3    chapter 11 case. During the one-year period prior to the Petition Date, the Debtor paid the total sum

4    of $100,000.00 to LNBYB. These payments constituted pre-bankruptcy retainers for legal services

5    in contemplation of and in connection with the Debtor’s chapter 11 case (collectively, the

6    “Retainer”), which Retainer is in addition to the Debtor’s chapter 11 bankruptcy filing fee, which

7    the Debtor paid to LNBYB, and which LNBYB in turn paid to the Clerk of the Court. LNBYB is

8    advised and believes that the Retainer and filing fee were paid with funds advanced to the Debtor by

9    M+D Properties, which is the non-member Manager of the Debtor. Except as described above and

10   in the Application, LNBYB has not been paid any other money by the Debtor at any other time.

11   LNBYB will place the unused portion of the Retainer as of the Petition Date into a segregated

12   account and draw down from those funds on a monthly basis in accordance with the common

13   procedures of this District to assist LNBYB with its cash flow needs, recognizing that all post-

14   petition fees and expenses paid to LNBYB must be ultimately approved by the Court after notice

15   and a hearing.

16          PLEASE TAKE FURTHER NOTICE that LNBYB has not been paid any money by the

17   Debtor or any other entity at any time other than the Retainer in the sum of $100,000.00 described

18   above. LNBYB has not received any lien or other interest in property of the Debtor or of a third

19   party to secure payment of LNBYB’s fees or expenses.

20          PLEASE TAKE FURTHER NOTICE that any request for a copy of the Application

21   must be made in writing to Levene, Neale, Bender, Yoo & Brill L.L.P., 10250 Constellation

22   Blvd., Suite 1700, Los Angeles, California 90067, Attention: Juliet Y. Oh, Email:

23   JYO@LNBYB.com.

24          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 2014-

25   1(b)(3)(E), any objection to and request for a hearing on the Application, in the form required by

26   Local Bankruptcy Rule 9013-1(f)(1), must be filed and served on the Debtor, LNBYB and the
27   Office of the United States Trustee within fourteen (14) days after the date of service of this
28
                                                      3
     Case 8:21-bk-10525-ES       Doc 17 Filed 03/10/21 Entered 03/10/21 12:29:35              Desc
                                  Main Document    Page 4 of 7


1    Notice plus three (3) additional days if served by mail, electronically, or pursuant to Rule

2    5(b)(2)(D), (E), or (F) of the Federal Rules of Civil Procedure and Rule 9006 of the Federal

3    Rules of Bankruptcy Procedure.

4           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 2014-

5    1(b)(4), if no objection and request for a hearing on the Application is timely filed and served,

6    LNBYB will promptly lodge a proposed order approving the Application.

7
     Dated: March 10, 2021                       LEVENE, NEALE, BENDER, YOO
8                                                & BRILL L.L.P.
9

10

11                                               By:
12                                                         Ron Bender
                                                           Juliet Y. Oh
13                                                         Proposed Counsel for Chapter 11 Debtor
                                                           and Debtor in Possession
14

15

16

17

18

19

20

21

22

23

24

25

26
27
28
                                                       4
Case 8:21-bk-10525-ES                Doc 17 Filed 03/10/21 Entered 03/10/21 12:29:35                                      Desc
                                      Main Document    Page 5 of 7
                                   PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

 3   A true and correct copy of the foregoing document entitled NOTICE OF APPLICATION OF DEBTOR
     AND DEBTOR IN POSSESSION TO EMPLOY LEVENE, NEALE, BENDER, YOO & BRILL L.L.P. AS
 4   BANKRUPTCY COUNSEL will be served or was served (a) on the judge in chambers in the form and
     manner required by LBR 5005-2(d); and (b) in the manner stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On March 10, 2021, I checked the CM/ECF docket for this bankruptcy case
 7   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
     to receive NEF transmission at the email addresses stated below:
 8
         •     Ron Bender rb@lnbyb.com
 9       •     Nancy S Goldenberg nancy.goldenberg@usdoj.gov
         •     Daniel A Lev dlev@sulmeyerlaw.com,
10             ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
         •     Grant A Nigolian grant@gnpclaw.com,
11             process@gnpclaw.com;grant.nigolian@gmail.com
         •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
12       •     Ho-El Park hpark@hparklaw.com
         •     Ronald N Richards ron@ronaldrichards.com,
13             morani@ronaldrichards.com,justin@ronaldrichards.com
         •     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
14
     2. SERVED BY UNITED STATES MAIL: On March 10, 2021, I served the following persons and/or
15   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
16   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
17
18                                                                           Service information continued on attached page

19
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
20   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on March 10, 2021, I served the following persons and/or entities by personal delivery, overnight mail
21   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
22   mail to, the judge will be completed no later than 24 hours after the document is filed.

23   None.

24
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
25   true and correct.

26    March 10, 2021                      Stephanie Reichert                            /s/ Stephanie Reichert
      Date                                Type Name                                     Signature
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
            Case 8:21-bk-10525-ES   Doc 17 Filed 03/10/21 Entered 03/10/21 12:29:35            Desc
                                     Main Document    Page 6 of 7
The Source Hotel, LLC                                                    United States Trustee (SA)
OUST, Secured, Top 20, RSN                                               411 W Fourth St., Suite 7160
                                                                         Santa Ana, CA 92701-4500



Secured Creditors:




3D Design - Millwork                 Aragon Construction, Inc.           Beach Orangethorpe II, LLC
8152 Indianapolis Ave.               5440 Arrow Highway                  P.O. Box 489
Huntington Beach, CA 92646           Montclair, CA 91763                 Buena Park, CA 90621



Beach Orangethorpe III, LLC          Beach Orangethorpe, LLC             Beachamp Distributing Co.
P.O. Box 489                         P.O. Box 489                        1911 South Santa Fe Avenue
Buena Park, CA 90621                 Buena Park, CA 90621                Compton, CA 90221



Best Quality Painting                Certified Tile                      Evergreen Electric Construction
818 N. Pacific Ave., #C              14557 Calvert St.                   629 Grove View Lane
Glendale, CA 91203                   Van Nuys, CA 91411                  La Canada, CA 91011



Iron Mechanical                     KS Steel Corp.                       Nemo & Rami
721 North B Street                  1748 Industrial Way                  1930 W. Holt Ave.
Suite 100                           Los Angeles, CA 90023                Pomona, CA 91768
Sacramento, CA 95811


Northstar                            Pan Pacific                         PDG Wallcoverings
404 North Berry Street               18250 Euclid Street                 26492 Via Juanita
Brea, CA 92821-3104                  Fountain Valley, CA 92708           Mission Viejo, CA 92691



Prime Concrete Coatings             Resco Electric Inc.                   Retrolock Corp
6127 James Alan St.                 2431 W. Washington Blvd. Suite B      17915 Railroad Street
Cypress, CA 90630                   Los Angeles, CA 90018                 City of Insdustry, CA 91748



Salamander Fire Protection, Inc     Shady Bird Lending, LLC               Solid Construction
6103 Tyrone Street                  c/o Law Offices of Ronald Richards    883 Crenshaw Blvd.
Van Nuys, CA 91401                  P.O. Box 11480                        Los Angeles, CA 90005
                                    Beverly Hills, CA 90213


Sunbelt Controls, Inc.              Grant Nigolian, P.C.                  Hunt Ortmann Palffy Nieves et al.
888 E. Walnut Street                695 Town Center Drive, Suite 700      301 North Lake Avenue, 7th Floor
Pasadena, CA 91101                  Costa Mesa, CA 92626                  Pasadena, CA 91101-1807
            Case 8:21-bk-10525-ES   Doc 17 Filed 03/10/21 Entered 03/10/21 12:29:35       Desc
                                     Main Document    Page 7 of 7
Law Office of Ho-El Park, P.C.      Law Office of Michael N. Berke    Law Offices of Dennis G. Cosso
333 City Blvd. West, Suite 1700     25001 The Old Road                345 Oxford Drive
Orange, CA 92868                    Santa Clara, CA 91381             Arcadia, CA 91007



Porter Law Group, Inc.              Robinson & Robinson, LLP          Shady Bird Lending, LLC
7801 Folsom Blvd., Suite 101        2301 Dupont Drive, Sute 530       c/o Law Offices of Geoffrey Long
Sacramento, CA 95826                Irvine, CA 92612-7502             1601 N. Sepulveda Blvd., No. 729
                                                                      Manhattan Beach, CA 90266


Splinter & Thai, LLP
25124 Narbonne Ave., Suite 106
Lomita, CA 90717-2140



Top 20 Unsecured Creditors:




Newgens, Inc.                       Cabrillo Hoist                    WESCO Distribution Inc.
14241 Foster Rd.                    P.O. Box 3179                     6251 Knott Ave.
La Mirada, CA 90638                 Rancho Cucamonga, CA 91729        Buena Park, CA 90620



Harbor All Glass & Mirror, Inc.     Diablo Consulting                 Ace Tek Roofing Co.
1926 Placentia Ave.                 13200 Crossroads Parkway N        747 S. Ardmore Ave., Suite 405
Costa Mesa, CA 92627                Ste. 115                          Los Angeles, CA 90005
                                    City of Industry, CA 91746


Morrow Meadows                      Chefs Toys                        Stumbaugh & Associates, Inc.
231 Benton Court                    18430 Pacific Street              3303 N. San Fernando Blvd
City of Industry, CA 91789          Fountain Valley, CA 92708         Burbank, CA 91504



HBA Procurement, Inc.               OJ Insulation LP                  DKY Architects
3216 Nebraska Ave.                  600 S Vincent Ave.                15375 Barranca Pkwy.
Santa Monica, CA 90404              Azusa, CA 91702                   Suite A-210
                                                                      Irivne, CA 92618


Master Glass                        Universal Flooring Systems        L2 Specialties
2225 W. Pico Blvd, Unit C           15573 Commerce Lane               3613 W. Macarthur Blvd., #611
Los Angeles, CA 90006               Huntington Beach, CA 92649        Santa Ana, CA 92704



Ficcadenti Waggoner                 Retrolock Corp                    American Engineering Laboratories Inc.
16969 Von Karman Avenue             17915 Railroad Street             PO Box 1816
Suite 240                           City of Industry, CA 91748        Whittier, CA 90609
Irivne, CA 92606
